DETAILED ACTION
Status of Claims
Applicant's arguments, filed 11/03/2021, have been fully considered.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.   
Applicants have amended their claims, filed 11/03/2021, and therefore rejections newly made in the instant office action have been necessitated by amendment.
Applicants have amended claims 1-6, 8, and 10.
Applicants have left claims 7 and 9 as previously presented.
Claims 1-10 are the current claims hereby under examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 08/06/2021 and 08/24/2021 are being considered by the examiner.
Claim Objections - Withdrawn and Newly Applied Necessitated by Applicants Amendments
Claims 1 and 10 are objected to because of the following informalities:
Claim 1, line 10 should read --the user’s cardiac functioning-- (emphasis added)
Claim 10, line 9 should read --the user’s cardiac-- (emphasis added)
Response to Arguments
Applicant’s arguments, see Pages 8-9 of Remarks, filed 11/03/2021, with respect to claims 1 and 6 have been fully considered and are persuasive.  The objections of claims 1 and 6 has been withdrawn. 
Claim Interpretation 35 USC § 112(f)  - Withdrawn
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-
Response to Arguments
Applicant’s arguments, see page 10 of Remarks, filed 11/03/2021, with respect to claim 1 being interpreted under 112(f) have been fully considered and are persuasive. Applicants have amended claim 1 to recite “a processor that operates…”. The claims are no longer being interpreted under 112(f).
Claim Rejections - 35 USC § 112 - Withdrawn
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Response to Arguments
Applicant’s arguments, see Page 9 of Remarks, filed 11/03/2021, with respect to Claims 3, 4, and 8 have been fully considered and are persuasive. Applicants have amended claims 3, 4, and 8 to correct antecedent basis errors. The 112(b) rejection of claims 3, 4, and 8 has been withdrawn. 
Claim Rejections - 35 USC § 101 - Maintained and Modified Necessitated by Applicants Amendments
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed 
Step 1 of the subject matter eligibility test (see MPEP 2106.03).
Claims 1-9 are directed to a “device”, a “system”, and a “non-transitory computer-readable medium”, which describe one of the four statutory categories of patentable subject matter, i.e., a machine. Claim 10 is directed to a “method”, which describes one of the four statutory categories of patentable subject matter, i.e., a process.
Step 2A of the subject matter eligibility test (see MPEP 2106.04).
Prong One: Claims 1 and 10 recite the abstract idea of a mental process, as follows:
Extract an indicator indicating the influence of the exercise on the user’s cardiac function based on characteristics of the blood pressure waveform in the pre-exercise period and characteristics of the blood pressure waveform in the post-exercise period. 
Prong One (continued): Claims 1 and 10 further recite the abstract idea of mathematical concepts as follows:
Calculate, as the indicator, (1) a difference between a first value and a second value, (2) an amount of time until the characteristics of the blood pressure waveform in the post-exercise period recovers from the second value to the first value or, (3) a speed until the characteristics of the blood pressure waveform in the post-exercise period recovers from the second value to the first value;
The first value is a mean value, a mode value, or a median value of the characteristics of the blood pressure waveform in the pre-exercise period; and
The second value is a maximum value or a minimum value of the characteristics of 
The extracting and finding an indicator steps can be practically performed in the human mind, with the aid of a pen and paper, but for performance on a generic computer, in a computer environment, or merely using the computer as a tool to perform the steps. A person with ordinary skill in the art could extract an indicator indicating the influence of exercise based on characteristics between two waveforms by visually seeing a difference in the time-series data, calculating a difference between the two time-series data, etc. There is currently nothing to suggest an undue level of complexity in the extracting an indicator step. Therefore, a person would be able to practically perform the extraction step mentally or with pen and paper.
Further, the calculating step of finding a difference between a first value and a second value, calculating an amount of time until a second value returns to a first value, and calculating a speed (slope) of a second value returning to a first value are all basic mathematical calculations and formulas of calculating differences between two values, calculating differences between time, and calculating a slope of two values. Further, determining a mean, mode, mean, maximum, or minimum value are basic mathematical calculations and formulas.
Prong Two: Claims 1 and 10 do not recite additional elements that integrate the mental process into a practical application. Therefore, the claims are “directed to” the mental process. The additional elements merely:
Recite the words “apply it” or an equivalent with the judicial exception, or include instructions to implement the abstract idea on a computer, or merely use the computer as a tool to perform the abstract idea (e.g., a processor that operates as an indicator extraction unit … and a processing unit, recited at a high level of generality), and
Add insignificant extra-solution activity (the pre-solution activity of: using generic data-gathering components (e.g. a sensor/indicator extraction unit configured to acquire – recited at a high level of generality); the post-solution activity of: carrying out a process based on the extracted indicator; using generic data-outputting components (e.g. a processing unit – recited at a high level of generality)).
As a whole, the additional elements merely serve to gather information to be used by the abstracted idea, while generically implementing it on a computer. There is no practical application because the abstract idea is not applied, relied on, or used in a meaningful way. The processing performed on the extracted indicator remains in the abstract realm, i.e., the result is not used for a treatment. No improvement to the technology is evident. Therefore, the additional elements, alone or in combination, do not integrate the abstract idea into a practical application.
Step 2B of the subject matter eligibility test (see MPEP 2106.05).
Claims 1 and 10 do not include additional elements, alone or in combination, that are sufficient to amount to significantly more than the judicial exception (i.e., an inventive concept) for the same reasons as described above. E.g., all elements are directed to pre- and post- solution activities, which merely facilitate the abstract idea.
Dependent Claims
The dependent claims merely further define the abstract idea and are, therefore, directed to an abstract idea for similar reasons: they merely
Further describe the abstract idea (e.g. calculate the indicator based on a difference between characteristics (claim 2), calculate the indicator based on an amount of time 
Further describe the pre-solution activity (or the structure used for such activity) (e.g. a sensor to acquire blood pressure waveforms (recited at a high level of generality) (claim 1, 8, 10), 
Further describe the computer implementation (e.g., a non-transitory computer-readable medium (claim 9), and
Further describe the post-solution activity (e.g., evaluate the degree of influence of exercise and output the degree of influence (claims 6-7) (recited at a high level of generality)).
Taken alone or in combination, the additional elements do not integrate the judicial exception into a practical application at least because the abstract idea is not applied, relied on, or used in a meaningful way. The additional elements do not add anything significantly more than the abstract idea. The collective functions of the additional elements merely provide computer/electronic implementation and processing, and no additional elements beyond those of the abstract idea. There is no indication that the combination of elements improves the functioning of a computer, output device, improves technology other than the technical field of the claimed invention, etc. Further, the result of the extraction unit remains in the abstract realm. The result is not used or relied on in a meaningful way to provide treatment. Therefore, the claims are rejected as being directed to non-statutory subjection matter. Claims 1-10 are 
Response to Arguments
Applicant's arguments filed 11/03/2021 have been fully considered but they are not persuasive.
Applicants have argued on pages 10-12 of Remarks, filed 11/03/2021, that independent claim 1 and 10 reflects the necessary steps of calculating an indicator based on a difference to achieve the improvement of enabling the user to grasp the influence of the exercise on the user’s cardiac function. The Examiner respectfully disagrees. The result of the difference between a first value and a second value is not relied on in order to enable the user to grasp the influence of the exercise on the user’s cardiac function. Instead, the result of the difference remains in the abstract realm and is currently not used to achieve the improvement of enabling the user to grasp the influence of the exercise on the user’s cardiac function. 
Claim Rejections - 35 USC § 102 - Withdrawn
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Response to Arguments
Applicant’s arguments, see Pages 12-14 of Remarks, filed 11/03/2021, with respect to Claims 1-5 and 8-10 have been fully considered and are persuasive. Applicants have amended 
Claim Rejections - 35 USC § 103 - Withdrawn
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Response to Arguments
Applicant’s arguments, see Pages 15-16 of Remarks, filed 11/03/2021, with respect to Claims 6 and 7 have been fully considered and are persuasive. Applicants have amended the independent claims to recite the second value is a maximum or a minimum value, which is not disclosed by Oka and is not taught by Tsuda. The 103 rejection of claims 6 and 7 has been withdrawn.
Allowable Subject Matter
Claims 1-10 are rejected under 35 USC 101, but would be allowable if rewritten to overcome the rejection.
The following is a statement of reasons for the indication of allowable subject matter:
Claims 1-10 appear to be allowable over the prior art made of record. The closest prior art includes US Pat. No. 5,772,601, hereinafter referred to as Oka (cited in the previous Office Action) and US Pub. No. 2006/0142663, hereinafter referred to as Sawanoi.

Sawanoi discloses taking blood pressure measurements before exercising and after exercising (para. [0018]). Sawanoi further discloses calculating a risk value by taking the difference between an average blood pressure before waking up and an average blood pressure after waking up (para. [0063]). However, Sawanoi does not disclose, teach, or reasonably suggest the after value is a maximum or minimum value.                                                            
Determining a difference between pre and post exercising values, like blood pressure is known within the art. However, the pre exercising value being a mean, median, mode, or average and the post exercising value being a maximum or minimum is not reasonably suggested in the art. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE W KRETZER whose telephone number is (571)272-1907. The examiner can normally be reached Monday through Friday 8:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M Sims can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/K.W.K./Examiner, Art Unit 3791    

/SEAN P DOUGHERTY/Primary Examiner, Art Unit 3791